--------------------------------------------------------------------------------

Exhibit 10.1
 
SUBSCRIPTION AGREEMENT
 
Applied DNA Sciences, Inc.
50 Health Sciences Drive
Stony Brook, New York  11790
Gentlemen and Ladies:
 
The undersigned (the “Subscriber”) hereby subscribes for ______________ shares
(the “Shares”) of common stock, par value $0.001 per share (“Common Stock”), of
Applied DNA Sciences, Inc., a Delaware corporation (the “Company”), at a cash
Purchase Price per share of $0.11454, which represents a 5% discount to the
volume-weighted average closing price  at the end of each trading day (the
“Purchase Price”) of the Common Stock on the OTCQB for the period from May 13,
2014 through May 16, 2014) and warrants to purchase _________________ shares of
an equal number of Common Stock (the “Warrants”) for a one year term at an
exercise price of 120% of the Purchase Price in the form attached hereto, for an
aggregate purchase price of $_____________.
 
1.           Subscription.  Subject to the terms and conditions hereof, the
Subscriber agrees to pay $________ by check or wire transfer of immediately
available funds as consideration for the Subscriber’s Shares and Warrants.  The
Subscriber acknowledges and agrees that this subscription is irrevocable by the
Subscriber but is subject to acceptance by the Company.
 
2.           Subscription Compliance.  The Subscriber agrees that this
subscription is subject to the following terms and conditions:
 
The Company shall have the right, in its sole discretion, to:  (i) accept or
reject this subscription; (ii) determine whether this Subscription Agreement has
been properly completed by the Subscriber and (iii) determine whether the
Subscriber has met all of the Company’s requirements for investment in the
Shares and Warrants.  If the Company deems this subscription to be defective,
deficient or otherwise non-compliant with the terms of this offering, the
Subscriber’s funds will be returned promptly to the Subscriber without interest
or deduction.
 
3.           Receipt of Information.
 
 
a.
The Subscriber and Subscriber’s purchaser representative, if any, have
reviewed  a copy of the Company’s most recent Annual Report on Form 10-K and
Form 10-K/A, Quarterly Reports on Form 10-Q and Form 10-Q/A and current reports
on Form 8-K.  The Subscriber, either alone or together with Subscriber’s
purchaser representative, if any, have such knowledge and experience in
financial and business matters as to be able to evaluate the merits and risks of
an investment in the Company.  Since May 12, 2014, the date of filing of the
Company’s most recent Quarterly Report on Form 10-Q, there has been no material
adverse change in the business, properties, or results of operations of the
Company.

 
 
b.
The Subscriber and Subscriber’s representative, if any, have had the opportunity
to ask questions of and receive answers from the Company concerning the terms
and conditions of the offering of the Shares by the Company and to obtain any
additional information Subscriber has requested which is necessary to verify the
accuracy of the information furnished to the Subscriber concerning the Company
and such offering.

 

 

 

 

 
4.           Representations of Subscriber.  In connection with the purchase of
the Shares and Warrants, the Subscriber hereby represents and warrants to the
Company as follows:
 
 
a.
The Subscriber is an “accredited investor” as defined in Rule 501 of Regulation
D promulgated under the Act.

 
 
b.
The Shares and Warrants are being purchased for the Subscriber’s own account
without the participation of any other person, with the intent of holding the
Shares and Warrants for investment and without the intent of participating,
directly or indirectly, in a distribution of the Shares and not with a view to,
or for a resale in connection with, any distribution of the Shares and Warrants
or any portion thereof, nor is the undersigned aware of the existence of any
distribution of the Company’s securities.  Furthermore, the undersigned has no
present intention of dividing such Shares and Warrants with others or reselling
or otherwise disposing of any portion of such Shares and Warrants, either
currently or after the passage of a fixed or predeterminable period of time, or
upon the occurrence or nonoccurrence of any predetermined event or circumstance.

 
 
c.
The Subscriber has no need for liquidity with respect to his purchase of the
Shares and Warrants and is able to bear the economic risk of an investment in
the Shares and Warrants for an indefinite period of time and is further able to
afford a complete loss of such investment.

 
 
d.
The Subscriber represents that his financial commitment to all investments
(including his investment in the Company) is reasonable relative to his net
worth and liquid net worth.

 
 
e.
The Subscriber recognizes that the Shares and Warrants will be sold to the
Subscriber without registration under any United States federal or other law
relating to the registration of securities for sale.

 
 
f.
The Subscriber is aware that any resale of the Shares and Warrants and shares of
Common Stock purchased pursuant to the exercise of the Warrants (“Warrant
Shares”) cannot be made except in accordance with the registration requirements
of the United States Securities Act of 1933, as amended (the “Securities Act”)
or an exemption therefrom.

 
 
g.
The Subscriber represents and warrants that all offers and sales of the Shares
and Warrants shall be made pursuant to an exemption from registration under the
Act or pursuant to registration under the Act, and the Subscriber will not
engage in any hedging or short selling transactions with regard to the Shares
and Warrants.

 

2

 

 

 
 
h.
The Subscriber is not acquiring the Shares and Warrants based upon any
representation, oral or written, by any person with respect to the future value
of, or income from, the Shares and Warrants but rather upon an independent
examination and judgment as to the prospects of the Company.

 
 
i.
The Subscriber understands that the Company has had a limited operating history,
and as a result, its operations have produced limited recurring revenues from
its services and products; it has incurred expenses and has sustained
losses.  Consequently, its operations are subject to all the risks inherent in
the establishment of a biotechnology company.  The Subscriber appreciates and
understands the risks involved with investing in a Company with a limited
operating history and has read and understands the risk factors and other
information set forth in the Company’s Annual Report on Form 10-K, filed on
December 20, 2013, and Form 10-K/A filed on May 1, 2014,  and the Quarterly
Reports on Form 10-Q and Form 10-Q/A for the quarterly periods ended December
31, 2013 filed on February 10, 2013 and May 2, 2014, respectively, and for the
quarterly period ended March 31, 2013 filed in  May 2014.  These reports and any
future filings made with the SEC under Section 15(d) of the Securities Exchange
Act of 1934, as amended (“Exchange Act”), can be obtained by visiting the
Securities and Exchange Commission’s website at http://www.sec.gov.  The
Subscriber agrees that it is not relying on any other written information which
may have been provided by the Company.

 
 
j.
The Subscriber represents, warrants and agrees that it will not sell or
otherwise transfer the Shares and Warrants without registration under the
Securities Act or an exemption therefrom, and fully understands and agrees that
the Subscriber must bear the economic risk of its purchase because, among other
reasons, the Shares and Warrants have not been registered under the Securities
Act or under the securities laws of any state and, therefore, cannot be resold,
pledged, assigned or otherwise disposed of unless they are subsequently
registered under the Securities Act and under the applicable securities laws of
such states, or an exemption from such registration is available.  In
particular, the Subscriber is aware that the Shares are, and the Warrant Shares
will be, “restricted securities,” as such term is defined in Rule 144
promulgated under the Securities Act (“Rule 144”), and they may not be sold
pursuant to Rule 144 unless all of the conditions of Rule 144 are met.

 
 
k.
The Company, by and through itself and/or legal counsel, has made no
representations or warranties as to the suitability of the Subscriber’s
investment in the Company, the length of time the undersigned will be required
to own the Shares and Warrants, or the profit to be realized, if any, as a
result of investment in the Company.  Neither the Company nor its counsel has
made an independent investigation on behalf of the Subscriber, nor has the
Company, by and through itself and counsel, acted in any advisory capacity to
the Subscriber.

 

3

 

 

 
 
l.
The Company, by and through itself and/or legal counsel, has made no
representations or warranties that the past performance or experience on the
part of the Company, or any partner or affiliate, their partners, salesmen,
associates, agents, or employees or of any other person, will in any way
indicate the predicted results of the ownership of the Shares and Warrants.

 
 
m.
The Company has made available for inspection by the undersigned, and his
purchaser representative, if any, the books and records of the Company.  Upon
reasonable notice, such books and records will continue to be made available for
inspection by investors upon reasonable notice during normal business hours at
the principal place of business of the Company.

 
 
n.
The Shares and Warrants were not offered to the Subscriber by means of publicly
disseminated advertisement or sales literature, nor is the Subscriber aware of
any offers made to other persons by such means.

 
 
o.
All information which the Subscriber has provided to the Company concerning the
Subscriber is correct and complete as of the date set forth at the end of this
Subscription Agreement, and if there should be any material adverse change in
such information prior to receiving notification that this subscription has been
accepted, the undersigned will immediately provide the Company with such
information.

 
5.           Agreements of Subscriber.  The Subscriber agrees as follows:
 
 
a.
The sale of the Shares and Warrants by the Company has not been recommended by
any United States federal or other securities commission or regulatory
authority.  Furthermore, the foregoing authorities have not confirmed the
accuracy or determined the adequacy of this Subscription Agreement or of any of
the Company’s filings with the Securities and Exchange Commission.

 
 
b.
The Shares, Warrants and Warrant Shares will not be offered for sale, sold, or
transferred other than pursuant to: (i) an effective registration under the Act
or in a transaction otherwise in compliance with the Act; and (ii) evidence
satisfactory to the Company of compliance with the applicable securities laws of
other jurisdictions.  The Company shall be entitled to rely upon an opinion of
counsel satisfactory to it with respect to compliance with the above laws.

 
 
c.
The Company is under no obligation to register the Shares, Warrants or Warrant
Shares or to comply with any exemption available for sale of the Shares,
Warrants or Warrant Shares without registration, and the information necessary
to permit routine sales of securities of the Company under Rule 144 of the Act
may not be available when you desire to resell them pursuant to Rule 144 of the
Act.  The Company is under no obligation to act in any manner so as to make Rule
144 available with respect to the Shares and Warrant Shares.  The Company is
required to file periodic reports with the Securities and Exchange Commission
pursuant to Section 15(d) of the Securities Exchange Act of 1934, as amended.

 

4

 

 

 
 
d.
The Company may, if it so desires, refuse to permit the transfer of the Shares,
Warrants and Warrant Shares unless the request for transfer is accompanied by an
opinion of counsel acceptable to the Company to the effect that neither the sale
nor the proposed transfer will result in any violation of the Act or the
applicable securities laws of any other jurisdiction.

 
 
e.
A legend indicating that the Shares, Warrants and Warrant Shares have not been
registered under such securities laws and referring to the restrictions and
transferability of the Shares, Warrants and Warrant Shares may be placed on the
certificates or instruments delivered to the Subscriber or any substitutes
thereof and any transfer agent of the Company may be instructed to require
compliance therewith.

 
6.           Closing.  The Subscriber understands and agrees that the Company
intends to issue the Shares and Warrants upon receipt by the Company of this
Subscription Agreement, including the Confidential Prospective Purchaser
Questionnaire, together with the Subscriber’s funds and certain other documents
to be delivered to the Company by Subscriber.  The Subscriber further
understands that there may be conditions to closing this subscription which if
not met may result in the return of this subscription hereunder.
 
7.           Indemnification of the Company.  The undersigned understands the
meaning and legal consequences of the representations and warranties contained
herein, and hereby agrees to indemnify and hold harmless, the Company, its
respective agents, directors, officers, employees and affiliates from and
against any and all damages, losses, costs and expenses (including  attorneys’
fees) which they or any of them may incur by reason of the failure of the
Subscriber to fulfill any of the terms of this Subscription Agreement, or by
reason of any breach of the representations and warranties made by the
Subscriber herein, or in any document provided by the Subscriber to the Company.
 
8.           Representative Capacity.  If an investment in the Company is being
made by a corporation, partnership, trust or estate, the undersigned individual
signing on behalf of the Subscriber, represents that he has all right and
authority, in his capacity as an officer, managing member, managing partner,
trustee, executor or other representative of such corporation, trust or estate,
as the case may be, to make such decision to invest in the Company and to
execute and deliver this Subscription Agreement on behalf of such corporation,
partnership, trust or estate as the case may be, enforceable in accordance with
its terms.
 

5

 

 

 
9.           Subscription Not Revocable.  The undersigned hereby acknowledges
and agrees that the undersigned is not entitled to cancel, terminate or revoke
this Subscription Agreement or any agreements of the undersigned hereunder and
that this Subscription Agreement shall survive the dissolution, death or
disability of the undersigned.
 
10.           Restrictions on Transferability.  The undersigned understands and
agrees that the Shares, Warrants and Warrant Shares shall not be sold, pledged,
hypothecated or otherwise transferred unless the Shares, Warrants and Warrant
Shares, respectively, are registered under the Act and applicable state
securities laws or an exemption from such registration is available.
 
11.           Governing Law; Jurisdiction; Jury Trial.  This Subscription
Agreement is being delivered and is intended to be performed in the State of New
York, and shall be construed and enforced in accordance with the laws of such
state which shall govern the rights of parties without regard to conflict of
laws principles. Each party hereby irrevocably submits to the exclusive
jurisdiction of the state and federal courts sitting in The City of New York,
Borough of Manhattan, for the adjudication of any dispute hereunder  or in
connection herewith or with any transaction contemplated hereby or discussed
herein, and hereby irrevocably waives, and agrees not to assert in any suit,
action or proceeding, any claim that he or it is not personally subject to the
jurisdiction of any such court, that such suit, action or proceeding is brought
in an inconvenient forum or that the venue of such suit, action or proceeding is
improper. EACH PARTY HEREBY IRREVOCABLY WAIVES ANY RIGHT IT MAY HAVE TO, AND
AGREES NOT TO REQUEST, A JURY TRIAL FOR THE ADJUDICATION OF ANY DISPUTE
HEREUNDER OR IN CONNECTION WITH OR ARISING OUT OF THIS AGREEMENT OR ANY
TRANSACTION CONTEMPLATED HEREBY.
 
12.           Numbers and Gender.  In this Agreement, the masculine gender
includes the feminine gender and the neuter and the singular includes the
plural, where appropriate to the context.
 
THIS SPACE INTENTIONALLY LEFT BLANK
 

6

 

 

 
CONFIDENTIAL PROSPECTIVE PURCHASER QUESTIONNAIRE
 
This questionnaire is to be completed by each accredited investor (“Accredited
Investor”) as defined in Rule 501 promulgated under the United States Securities
Act of 1933, as amended (the “Securities Act”) who desires to purchase from
Applied DNA Sciences, Inc., a Delaware corporation (the “Company”), shares of
the Company’s common stock, par value $0.001 per share (“Shares”) and warrants
to purchase shares of the Company’s common stock (“Warrants”).
 
INSTRUCTIONS
 
This Questionnaire is being given to the person who has expressed an interest in
purchasing Shares of the Company.  The purpose of this Questionnaire is to
determine whether you meet certain standards, because the Shares to be offered
by the Company have not been, and will not be, registered under the Securities
Act.
 
If the answer to any questions is “None” or “Not Applicable,” please so state.
 
Your answers will be kept confidential at all times, however, you hereby agree
that the Company may present this Questionnaire to such parties as it deems
appropriate in order to assure itself that the offer and sale of Shares to you
will not result in violations of federal or state securities laws which are
being relied upon by the Company in connection with the offer and sale thereof.
 
INSTRUCTIONS:  Please type or clearly print your answer, and state “none” or
“not applicable” when appropriate.  Please complete Section A and each other
section you are requested to complete in Question A3.  If there is insufficient
space for any of your answers, please attach additional pages.  If the Shares
are to be owned by more than one individual or by a corporation or partnership,
you may need extra copies of this Questionnaire.  You may use photocopies or
request extra copies from the Company.
 
 
SECTION A:  SUBSCRIBER INFORMATION
 
A1.
Name(s) of Subscriber(s):  
 

 
 
 

 
A2.
Number of Shares:  __________________
 

 
 
Number of Warrants: _________________

 
 
Subscribed for:  ________ Shares at a cash purchase price of $$0.11454 per share
and Warrants to purchase _____________ shares of common stock at an exercise
price of $0.13744 per share, for an aggregate purchase price of $________.

 

 
Confidential Prospective Purchaser Questionnaire
Page 1

 

 

 

 

 
A3.
Manner of Ownership of Shares and Warrants (please check below):  

 
____
One Individual                                                          
Please complete Section A, B, C and, if applicable, D, E and F.
     
____
Husband and Wife
Tenants by the
Entirety                                                          
Please have one spouse complete Sections A, B, C and if applicable, D, E and F.
Please have both spouses complete Section C.
     
____
Tenants in Common                                                          
Please have each individual separately complete Sections A, B, and C and if
applicable, D, E and F.
     
____
Joint Tenants with Right of Survivorship Two or More
Individuals                                                          
Please have each individual separately complete Sections A, B, and C and if
applicable, D, E and F.  (but not husband and wife)
     
____
Corporate Ownership                                                          
Please complete Sections A, B, D and, if applicable, E and F for the
corporation.  Please have each person who owns an equity interest in
the  corporation separately  complete Sections B and, if applicable, C, D, E and
F.
     
____
Partnership Ownership                                                          
Please complete Sections A, B and D, and have each general partner and limited
partner separately complete Sections B, C, D, E and F, if applicable.
     
____
Trust Ownership                                                          
Please complete Sections A, B and F, if applicable, and have each beneficiary
and trustee of the trust separately complete Sections B, C, D, E and F, if
applicable.

 
 
SECTION B:  ACCREDITED INVESTOR STATUS
 
B1.
Please check one or more of the following definitions of “accredited investor,”
if any, which applies to you.  If none of the following applies to you, please
leave a blank.

 
____ (a)
A Bank as defined in Section 3(a)(2) of the Securities Act, or any savings and
loan association or other institution as defined in Section 3(a)(5)(A) of the
Securities Act whether acting in its individual or fiduciary capacity; any
broker or dealer registered pursuant to Section 15 of the Securities Exchange
Act of 1934 (the “Exchange Act”); an insurance company as defined in Section
2(13) of the Securities Act; an investment company registered under the
Investment Company Act of 1940 or a business development company as defined in
Section 2(a)(48) of that act; a Small Business Investment Company licensed by
the U.S. Small Business Administration under Section 301(c) or (d) of the Small
Business Investment Act of 1958; any plan established and maintained by a state,
or its political subdivisions, or any agency or instrumentality of a state or
its political subdivisions for the benefit of its employees, if such plan has
total assets in excess of $5,000,000; any employee benefit plan within the
meaning of the Employee Retirement Income Security Act of 1974, if the
investment decision is made by a plan fiduciary, as defined in Section 3(21) of
such act, which is either a bank, savings and loan association, insurance
company, or registered investment advisor, or if the employee benefit plan has
total assets in excess of $5,000,000 or, if a self-directed plan, with
investment decisions made solely by persons that are Accredited Investors.

 

 
Confidential Prospective Purchaser Questionnaire
Page 2

 

 

 

 

 
____ (b)
A Private Business Development Company as defined in Section 202(a) (22) of the
Investment Advisers Act of 1940.

 
____ (c)
An organization described in Section 501(c)(3) of the Internal Revenue Code or
corporation, Massachusetts or similar business trust, or partnership, not formed
for the specific purpose of acquiring the securities offered, with total assets
in excess of $5,000,000.

 
____ (d)
A natural person whose individual net worth, or joint net worth with that
person’s spouse, at the time of purchase exceeds $1,000,000, excluding the value
of the person’s primary residence1.

 
____ (e)
A natural person who had an individual income in excess of $200,000 in each of
the two most recent years or joint income with that person’s spouse in excess of
$300,000 in each of those years and has a reasonable expectation of reaching the
same income level in the current year.

 
____ (f)
Any trust, with total assets in excess of $5,000,000, not formed for the
specific purpose of acquiring the Securities, whose purchase is directed by a
sophisticated person as described in Rule 506(b)(2)(ii) of Regulation D.

 
____ (g)
Any entity in which all of the equity owners are Accredited Investors.

 
 
 

--------------------------------------------------------------------------------

1
An investor need not deduct from his or her net worth the amount of mortgage
debt secured by an excluded primary residence, except to the extent that the
amount of the mortgage liability exceeds the fair value of the residence.

 

 
Confidential Prospective Purchaser Questionnaire
Page 3      

 

 

 

 

 
SECTION C:  INDIVIDUAL INFORMATION

   
C1.
General Information:
      Name:   

 

  Age:     Social Security Number (if applicable):    

 

   Marital Status:     Spouse’s Name:   

 
If the Securities are to be owned by two or more individuals (not husband and
wife), are you related to any other co-owner(s)?
 
Yes  _____            No  _____
 
If yes, please explain the relationship(s):
 

                           

 
C2(a).
Principal Residence:

      Address:       Number Street

              City State/Province Country Zip code            
Mailing Address (if other than Principal Residence above):
         

    Number Street

              City State/Province Country Zip code

 

            Telephone Number: (          )                C2(b).
Have you ever resided in the United States (including its territories and
possessions) or held a United States passport?
     
Yes  _____                      No  _____
     
If yes, please explain where you lived, how long you lived there, or when you
held the passport:

 

  Confidential Prospective Purchaser Questionnaire Page 4

 

 

 

 

 

C3.
Current Employment or Business Activity:

                

  Company Name:  

 

  Address:       Number Street

              City State/Province Country Zip code

 

  Principal Business:   

 

  Position and Title:  

 

 
Description of Duties and Responsibilities:
     
Length of Time in Present Position:  _______________
      Is the company publicly owned?:          Yes  _____       No  _____    
C4.
Education:  Please describe your business and/or professional education or
training, listing any schools you have attended and degrees you have received.

 

 
Dates
 
Company Name
and Address
 
Principal Business
 
Description of Duties
and Responsibilities
 
 
 
             
 
 
             
 
 
             
 
 
           

 

  Confidential Prospective Purchaser Questionnaire Page 5

 

 

 

 

 
C5.
Prior Employment or Business Activity:  Please describe your prior employment or
principal business activities during the last five years, providing all
information requested below.

 

                
Dates
 
Company Name
and Address
 
Principal
Business
 
Position &
Title
 
Description of Duties and Responsibilities
 
 
 
                 
 
 
                 
 
 
                 
 
 
               

 
C6.
The undersigned will provide a financial statement if requested by the Company.

 
C7.
Net worth, inclusive of the net worth of your spouse and inclusive of the value
of your principal residence, furnishings therein and personal automobiles:

 
(  ) less than
$100,000                                                      (  ) $100,000 to
$199,999
 
(  ) $200,000 to $499,999                                                  (  )
$500,000 to $1,000,000
 
(  ) over $1,000,000
 
C8.
Net worth:  Your net worth, inclusive of the net worth of your spouse and
excluding the value of your principal residence, furnishings therein and
personal automobiles:

 
(  ) less than
$100,000                                                      (  ) $100,000 to
$199,999
 
(  ) $200,000 to $499,999                                                  (  )
$500,000 to $1,000,000
 
(  ) over $1,000,000
 

  Confidential Prospective Purchaser Questionnaire Page 6

 

 

 

 

 
C9.
Indicate (a) your individual income from all sources for the calendar years 2013
and 2012 and estimated income for 2014 or (b) your joint income with your spouse
from all sources for the calendar years 2012 and 2013 and estimated income for
2014:

 
(a)           individual income:
 

 
$ 60,000
to
$100,000
 
$100,001
to
$199,999
 
$200,000
to
$499,999
 
$500,000
and
over
 
2012
(   )
(   )
(   )
(   )
         
2013
(   )
(   )
(   )
(   )
         
2014 (est.)
 
(   )
(   )
(   )
(   )

 
(b)           joint income:
 

 
$ 60,000
to
$100,000
 
$100,001
to
$199,999
 
$200,000
to
$499,999
 
$500,000
and
over
 
2012
(   )
(   )
(   )
(   )
         
2013
(   )
(   )
(   )
(   )
         
2014 (est.)
 
(   )
(   )
(   )
(   )

 
C10.
(a)
Was some portion of your income during your last taxable year taxed at the
highest rate for income tax purposes?

 
_____  Yes                           _____  No
 
 
(b)
Do you anticipate that some portion of your income during your current taxable
year will be taxed at the highest rate for income tax purposes?

 
_____  Yes                           _____  No
 

  Confidential Prospective Purchaser Questionnaire Page 7

 

 

 

 



C11.
Investment experience:

 

 
(a)
The frequency with which you invest in marketable securities is:

 
(   )  often                      (   )  occasionally                                (   )  never
 

 
(b)
The frequency with which you invest in unmarketable securities is:

 
(   )  often                      (   )  occasionally                                (   )  never
 


SECTION D: CORPORATE OFFEREES OR PARTNERSHIP OFFEREES



D1.
General Information




 
Legal Name of Corporation or Partnership: 
             




 
Fictitious name: 
             




 
Country of Incorporation: 
 




 
Date of Incorporation: 
 




 
I.D. Number (if applicable):  
 




 
Fiscal Year Ends: 
 




 
Number of Equity Owners: 
 




 
Name and Title of Executive Officer Executing Questionnaire: 
     



D2.
Business Address: 
             

 
Mailing Address (if different):
             

 

 
Telephone Number:   
(     )

 

 
Confidential Prospective Purchaser Questionnaire
Page  8

                                 

 

 

 

 
Was the corporation or partnership formed for the specific purpose of purchasing
securities?
 
_____  Yes                           _____  No
 
Check if applicable to the corporation:
 
Subchapter
S _______________                                                                 Professional ________________
 
D3.
The undersigned represents and warrants as follows:

 
 
(a)
The corporation or partnership, as the case may be, has been duly incorporated
or formed (if a partnership), is validly existing as a corporation or
partnership in good standing under the laws of the jurisdiction of its
incorporation or formation with full power and authority to enter into the
transactions contemplated by the Subscription Agreement;

 
 
(b)
(i)          The officers or partners of the undersigned who, on behalf of the
undersigned, have considered the purchase of the Shares and Warrants and the
advisers, if any, of the corporation or the partnership, as the case may be, in
connection with such consideration are named below in this Questionnaire, and
such officers and advisors or partners, if any, were duly authorized to act for
the corporation or the partnership in reviewing such investment;

 
 
 
(ii)         The names and positions of the officers or partners, of the
undersigned who, on its behalf, have reviewed the purchase of the Shares and
Warrants are as follows:

 
 
 
 

 
 
 
 

 
 
 
(iii)        In evaluating the merits and risks of the purchase of the Shares
and Warrants, the corporation or the partnership, as the case may be, intends to
rely upon the advice of, or will consult with, the following persons:

 
 
 
 

 
 
 
 

 
 
 
 

 
 
(c)
The officers of the corporation (if not Accredited Investors) or the partners of
the partnership who, on its behalf, have considered the purchase of the Shares
and Warrants and the advisors, if any, of the corporation or the partnership
who, in connection with such consideration, together have such knowledge and
experience in financial and business matters that such officer(s), partner(s)
and such advisor(s), if any, together are capable of evaluating the merits and
risks of the purchase of the Shares and Warrants and of making an informed
investment decision;

 

 
Confidential Prospective Purchaser Questionnaire
Page 9

 

 

 

 

 
 
(d)
Together with any corporation or group of corporations with which it files a
consolidated federal income tax return, the undersigned has reserves and/or net
worth adequate to permit it to satisfy any tax or other liabilities arising from
its liability with respect to the investment and the operation thereof;

 
 
(e)
The net worth of the corporation or the partnership is in excess of
$__________________.

 
 
(f)
The corporation or the partnership has had, during each of the past two fiscal
or tax years, gross income from all sources of at least $__________________ and
$_____________________ respectively;

 
 
(g)
The undersigned expects the corporation or the partnership to have during the
current fiscal or tax year, gross income from all sources of at least
$_______________; and

 
 
(h)
The undersigned knows of no pending or threatened litigation the outcome of
which could adversely affect the answer to any question hereunder;

 
 
(i)
Indicate the following if a partnership offeree:

 
 
    (1)
The date the partnership was formed and state of  

 
 
formation:
 

 
 
    (2)
The names of each partner in the partnership:

 

 
 
 

 

 
 
 

 

 
Confidential Prospective Purchaser Questionnaire
Page 10

 

 

 

 

Please have each individual partner execute a separate Questionnaire.
 
Section E:                      Trust Offerees
 
E1.
General Information:
 

 
 
Legal Name: 
 

 
 
Country of Formation: 
 

 
 
Date of Formation: 
 

 

 
I.D. Number: 
   
Fiscal Year Ends: 
 

 

 
Number of Beneficiaries: 
 

 

 
Principal Purpose: 
 

 

 
Was the trust formed for the specific purpose of purchasing Securities?
 

 
_____  Yes                           _____  No
 

 
Is any  trustee a United States person, as that term is defined in Rule 902(k)
promulgated under the Securities Act?
 

 
_____  Yes                           _____  No
 
E2.
Business Address: 
 

 
 
 

 

 
Telephone Number:
(     )

 

 
Mailing Address: 
 

 
 
 

 
E3.
Authorization:  If the trust was established in connection with a deferred
compensation plan, please attach a copy of the trust’s organizational documents
and a properly certified copy of the resolutions adopted by the trust’s board of
directors authorizing the trust to purchase the Shares and Warrants and
authorizing the trustee named below to execute on behalf of the trust all
relevant documents necessary to subscribe for and purchase the Shares and
Warrants.  In all cases, please attach a properly certified copy of the
resolutions adopted by the trustees of the trust authorizing the trust to
purchase the Shares and Warrants and authorizing the trustee named below to
execute on behalf of the trust all relevant documents necessary to subscribe for
and purchase the Shares and Warrants.

 

 
Name of Authorized Trustee: 
 

 

 
Confidential Prospective Purchaser Questionnaire
Page 11

 

 

 

 

 
Section F:                      Qualified Pension Plan (“Plan”) Offerees
 
F1.
Please initial the appropriate space below:

 
________
(initial)
a.
The Plan requires the investment of each beneficiary or participant to be held
in a segregated account and the Plan allows each beneficiary or participant to
make his own investment decisions and, the decision to purchase the Shares and
Warrants has been made by the beneficiary or the participant and such
beneficiary or participant is an Accredited Investor (Please have each such
beneficiary or participant execute a separate Questionnaire)
         
OR
     
________
(initial)
b.
The investment decisions made for the Plan are made by a plan fiduciary, whether
a bank, an insurance company, or a registered investment advisor.
         
OR
     
________
(initial)
c.
The Plan has total assets exceeding $5,000,000.

 
 
F2.
General Information:
 

 
 
Legal Name: 
 

 
 
Country of Formation: 
 

 
 
Date of Formation: 
 

 

 
I.D. Number: 
   
Fiscal Year Ends: 
 

 

 
Number of Beneficiaries: 
 

 

 
Principal Purpose: 
 

 
F3.
Business Address: 
 

 
 
 

 

 
Telephone Number: 
(     )

 

 
Mailing Address: 
 

 
 
 

 

 
Confidential Prospective Purchaser Questionnaire
Page 12

 

 

 

 

 
F4.
Authorization:  If the investment decision is being made by a beneficiary or
participant of a Plan, please attach applicable trust documents which permit
each beneficiary or participant to make his own investment decisions.  In all
other cases, please attach a properly certified copy of the resolutions adopted
by the trustees of the Plan trust authorizing the Plan to purchase the Shares
and Warrants and authorizing the fiduciary named below to execute on behalf of
the Plan all relevant documents necessary to subscribe for and purchase the
Shares and Warrants.

 

 
  Name of Authorized Fiduciary:
 

 

     

 
F5.
Is any beneficiary or participant of a Plan a United States person, as that term
is defined in Rule 902(k) promulgated under the Securities Act?

 
_____  Yes                           _____  No
 
 
 
THIS SPACE INTENTIONALLY LEFT BLANK; SIGNATURE PAGE FOLLOWS
 

 
Confidential Prospective Purchaser Questionnaire
Page 13

 

 

 

 

 
APPLIED DNA SCIENCES, INC.
SIGNATURE PAGE TO
QUESTIONNAIRE AND SUBSCRIPTION AGREEMENT
 
Your signature on this Signature Page evidences your agreement to be bound by
the Questionnaire and the Subscription Agreement.
 
The undersigned represents that (a) he/she has read and understands this
Subscription Agreement, (b) the information contained in this Questionnaire is
complete and accurate and (c) he/she will contact the Company immediately if any
material change in any of this information occurs before the acceptance of
his/her subscription and will promptly sent the Company written confirmation of
such change.
 
IN WITNESS WHEREOF, the undersigned has executed this Questionnaire and
Subscription Agreement on the date set forth below.

       
Date of Execution:     May__, 2014
                 
FOR INDIVIDUALS:
                     
(Print Name)
         
Dated: ________, 2014
         
(Signature)
             
FOR CORPORATIONS:
                     
Name of Company
                     
Executive Officer of Company
         
Dated: _________, 2014
         
Signature of Officer
 

 

 

 

 

 

           
FOR PARTNERSHIPS:
                     
Name of Partnership
                     
Name of Partner executing
     
Questionnaire
         
Dated: _________, 2014
         
Signature of Partner
     
executing Questionnaire
             
FOR TRUSTS:
                     
Name of Trust
                     
Name of Authorized Trustee
     
Executing Questionnaire
         
Dated: _________, 2014
         
Signature of Authorized
     
Trustee
 

 

 

 

 

 

           
FOR QUALIFIED PENSION PLANS:
                     
Name of Qualified Pension Plan
             
and
                     
Name of Plan Fiduciary
     
executing Questionnaire
         
Dated: _________, 2014
         
Signature of Plan Fiduciary
     
executing Questionnaire
                             
or
                     
Name of Plan Beneficiary
     
executing Questionnaire
             
or
         
Dated: _________, 2014
         
Signature of Plan Beneficiary
     
executing Questionnaire
         
APPROVED THIS ____ DAY OF MAY, 2014
             
APPLIED DNA SCIENCES, INC.
     

 

By:      
Name:
   
Title:
 

 

 

 

 